DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 27 May, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some references were not found in the file wrapper, and at least one was not in English.  A number of references were not found in the application file (although a number of references that could not be definitively linked to any citation given were submitted at the same time as the IDS).  In addition, at least one reference was in Japanese, with no English language explanation of the relevance of the reference.

Election/Restrictions
Applicants elected treating patients with a viral infection and fibrosis with the IBAT inhibitor of claim 1 without traverse in the reply filed on 26 Oct, 2020.

Claims Status
Claims 2-14 are pending.
Claim 1 has been amended.
Claims 3 and 7-14 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 2 and 4-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of enablement is hereby withdrawn due to amendment.

The rejection of claims 2, 4, and 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starke et al (US 20050038009) in view of Walsh et al (Am. J. Respir. Crit. Care Med. (1999) 160 p791-795) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073) in view of Sasahara et al (US 20050009805, cited by applicants) and Starke et al (US 20050038009).

nd column, 1st paragraph) and bile duct loss is found in between 0 and 91%, depending on the study (p2071, 2nd column, 1st paragraph).  A number of patients with hepatitis C and features of cholestasis, with no other obvious cause for the cholestasis were identified (p2068, 2nd column, 1st and 2nd paragraph).  All but one patient had moderate to severe fibrosis (abstract), and many patients present with pruritus (p2027, 1st column, 4th paragraph).  
	The difference between this reference and the instant claims is that this reference does not discuss treatment of the disorder with an IBAT inhibitor.
	Sasahara et al discuss compounds for the treatment and prevention of cholestasis accompanying hepatopathy (abstract) which have a mechanism of action via IBAT inhibition (example 3, paragraphs 305-315).  They decrease cholesterol levels (paragraph 299) and decrease bile acid levels (paragraph 303).  This reference teaches IBAT inhibitors for treatment of cholestasis, the same disorder noted in Kumar et al.
	Starke et al discusses IBAT inhibitors for hyperlipidaemia (title) and cardiovascular disorders (paragraph 4).  While a fairly large genus of IBAT inhibitors are discussed (paragraph 6), only a relatively small number are actually synthesized (examples 1-39, paragraphs 412-489), including the compound used in applicant’s claimed method (example 29, paragraph 468).  Please note that many of the embodiments actually synthesized are very similar to each other, with a number that are not patentably distinct from the species used by applicants (MPEP 2144.09).  The core structure of these compounds is identical with that of Sasahara et al (compare paragraph 14 of Sasahara et al with paragraph 6 of Starke et al).
	Therefore, it would be obvious to use an IBAT inhibitor to treat the patients of Kumar et al, as Sasahara et al teach that these compounds are useful to treat and prevent the cholestasis that these patients present with.  As Sasahara et al teach that this mechanism of action is useful for treatment of these patients, an artisan in this field would attempt this treatment with a reasonable expectation of success.
	Furthermore, it would be obvious to use the compounds of Starke et al, as a simple substitution of one known element (the compounds of Sasahara et al) for another (the compounds of Starke et al) yielding expected results (IBAT inhibition).  As the compounds of Sasahara et al are chemically similar to those of Starke et al, and are 
	Kumar et al discusses patients suffering from cholestasis caused by chronic active hepatitis C infections.  Sasahara et al teach IBAT inhibition can treat cholestasis.  Starke et al teach that the compound used by applicants is an IBAT inhibitor.  Thus, the combination of references render obvious claims 2 and 6.
	Sasahara et al teach reduction in bile acid levels, rendering obvious claims 4 and 5.
	Kumar et al teach that most of these patients also have fibrosis, rendering obvious applicant’s elected disorder.
response to applicant’s arguments
	Applicants argue that there is no rationale for combination, that the compounds of Sasahara et al are taught as being superior, that the compounds of Sasahara et al and Starke et al are not chemically similar, and that the effects of modification are unpredictable.
Applicant's arguments filed 27 May, 2021 have been fully considered but they are not persuasive.

Applicants argue that there is no rationale for combining the references.  However, they have not described why the rationale given (part teaching-suggestion-motivation, part simple substitution of one element for another) is improper or incorrect.
Applicants next argue that the compounds of Sasahara et al are taught as being superior.  The issue is superior to what.  The examples that applicants have described in their arguments are not the compounds of Starke et al.  Sasahara et al clearly teaches that its compounds are superior to some set of other compounds, but it is not clear that these other compounds include the one used in applicant’s claimed method.
Applicants argue that the compounds of Sasahara et al are not chemically similar to those of Starke et al.  While applicants have spent a great deal of ink pointing out the differences, the core structures differ by only a substitution of a nitrogen for a carbon; this is an isostere.  While the substituents vary, the core structure (and the activity of the compounds of both references, i.e. IBAT inhibition) are very similar.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 37, and 41 of copending Application No. 15/069,199 (US 20160194353) in view of Michielsen et al (World J. Surg. Oncol. (2005) 3:27). 

The difference between the competing claims and the instant claims is that the competing claims do not specify a viral infection.
Michielsen et al teaches that hepatocellular carcinoma is primarily caused by hepatitis B and C (2nd page, 1st column, 4th paragraph).  
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants have argued that the rejection does not establish that the claims are obvious.
Applicant's arguments filed 27 May, 2021 have been fully considered but they are not persuasive.

	Applicants state that the rejection is invalid, but aside from a vague reference to the arguments given with respect to the rejection under 35 USC 103, above, have not given any reason why the rejection is invalid.

second rejection
Claims 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7 of copending Application No. 16/737,742 (US 20200140484) in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073). 
	Competing claim 2 specifies the same therapeutic as the instant claims for treating a range of disorders, which competing claim 7 narrows to intrahepatic cholestasis.
	The difference between the competing claims and the instant claims is that the competing claims do not specify a viral infection.
	The teachings of Kumar et al were given above, and will not be repeated here.  Note that the reference describes intrahepatic cholestasis in a population of hepatitis C patients.
response to applicant’s arguments
	Applicants have argued that the rejection does not establish that the claims are obvious.
27 May, 2021 have been fully considered but they are not persuasive.

	Applicants state that the rejection is invalid, but aside from a vague reference to the arguments given with respect to the rejection under 35 USC 103, above, have not given any reason why the rejection is invalid.

third rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,541,421 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073) and Sasahara et al (US 20050009805, cited by applicants). 
Competing claim 1 describes a method of treating constipation, comprising treatment with a small number of IBAT inhibitors, including the one used by the method of the instant claims.
The teachings of Kumar et al and Sasahara et al were given above, and the logic of the rejection closely follows the second obviousness rejection.
response to applicant’s arguments
	Applicants have argued that the rejection does not establish that the claims are obvious.
Applicant's arguments filed 27 May, 2021 have been fully considered but they are not persuasive.

	Applicants state that the rejection is invalid, but aside from a vague reference to the arguments given with respect to the rejection under 35 USC 103, above, have not given any reason why the rejection is invalid.

fourth rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,688,720 in view of Sterling et al (Hepatology (2008) 47(4) p1118-1127). 
	Competing claim 1 describes a method of treating non-alcoholic steatohepatitis (NASH) comprising the identical method steps of the instant claims.  Competing claim 2 specifies that the treatment lower serum bile acid levels.

	Sterling et al discuss steatohepatitis in patients coinfected with HIV and hepatitis C (title).  Many of these patients have NASH (fig 3), and fibrosis (abstract).
response to applicant’s arguments
	Applicants have argued that the rejection does not establish that the claims are obvious.
Applicant's arguments filed 27 May, 2021 have been fully considered but they are not persuasive.

	Applicants state that the rejection is invalid, but aside from a vague reference to the arguments given with respect to the rejection under 35 USC 103, above, have not given any reason why the rejection is invalid.

fifth rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,011,633 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073). 
	Competing claim 1 describes treatment of cholestasis induced pruritus comprising administering the same pharmaceutical as the method of the instant claims.  Competing claim 4 describes a number of conditions causing the itching, including fibrosis.  Competing claims 5 and 6 describe the same limitations as instant claims 4 and 5.
	The difference between the competing claims and the instant claims is that the competing claims do not describe a viral infection.
The teachings of Kumar et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants have argued that the rejection does not establish that the claims are obvious.
Applicant's arguments filed 27 May, 2021 have been fully considered but they are not persuasive.

	Applicants state that the rejection is invalid, but aside from a vague reference to the arguments given with respect to the rejection under 35 USC 103, above, have not given any reason why the rejection is invalid.

sixth rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 8 of U.S. Patent No. 10,093,697 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073). 
Competing claim 1 describes a method of treating cholestasis, comprising administering the same therapeutic as the instant claims.  Competing claims 3 and 4 give the same limitations as instant claims 4 and 5, while competing claim 8 specifies a handful of conditions, including liver fibrosis.
The difference between the competing claims and the instant claims is that the competing claims do not specify a viral infection.
The teachings of Kumar et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants have argued that the rejection does not establish that the claims are obvious.
Applicant's arguments filed 27 May, 2021 have been fully considered but they are not persuasive.

	Applicants state that the rejection is invalid, but aside from a vague reference to the arguments given with respect to the rejection under 35 USC 103, above, have not given any reason why the rejection is invalid.

seventh rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,487,111 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073). 
Competing claim 1 describes a method of treating a bile acid dependent disease, comprising administering the same therapeutic as the instant claims.  Competing claim 10 specifies that the disorder is intrahepatic cholestasis.
The difference between the competing claims and the instant claims is that the competing claims do not specify a viral infection.
The teachings of Kumar et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants have argued that the rejection does not establish that the claims are obvious.
27 May, 2021 have been fully considered but they are not persuasive.

	Applicants state that the rejection is invalid, but aside from a vague reference to the arguments given with respect to the rejection under 35 USC 103, above, have not given any reason why the rejection is invalid.

eighth rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 7,132,416 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073) and Sasahara et al (US 20050009805, cited by applicants). 
Competing claim 14 describes the same compound used in the method of the instant claims.  The title of the reference describes the use of these compounds as IBAT inhibitors.  While typically the disclosure of the competing claims cannot be used in the double patenting rejection, an exception is the utility of a product (MPEP 804(II)(B)(2)(a)).
The difference between the competing claims and the instant claims is that the competing claims do not discuss a viral infection.
The teachings of Kumar et al and Sasahara et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants have argued that the rejection does not establish that the claims are obvious.
Applicant's arguments filed 27 May, 2021 have been fully considered but they are not persuasive.

	Applicants state that the rejection is invalid, but aside from a vague reference to the arguments given with respect to the rejection under 35 USC 103, above, have not given any reason why the rejection is invalid.

ninth rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of application 16/508,036 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073) and Sasahara et al (US 20050009805, cited by applicants). 

The difference between the competing claims and the instant claims is that the competing claims do not discuss a viral infection.
The teachings of Kumar et al and Sasahara et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants have argued that the rejection does not establish that the claims are obvious.
Applicant's arguments filed 27 May, 2021 have been fully considered but they are not persuasive.

	Applicants state that the rejection is invalid, but aside from a vague reference to the arguments given with respect to the rejection under 35 USC 103, above, have not given any reason why the rejection is invalid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658